Order entered January 30, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01176-CV

  JIK CAYMAN BAY EXHANGE LLC, JIK ARBORS LLLP, AND JKT EXCHANGE
                          LLC, Appellants

                                                 V.

                 OLIVER MEDINA AND RICHARD SIMPSON, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03572-E

                                            ORDER
       Before the Court is appellants’ January 26, 2017 second motion for extension of time to

file appellants’ brief. We GRANT appellants’ motion.

       We ORDER appellants to file the brief on or before February 21, 2017. We caution

appellants that further requests for an extension of time will be disfavored.

                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE